Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the following limitations are not described in the specification: Claim 3, “the acquisition unit acquires the two-dimensional intensity distribution from an external sensor”; claim 7, “an average of a plurality of one-dimensional intensity distributions”’ claim 8, “a sum of a plurality of one-dimensional intensity distributions”; claim 11, “the predetermined direction is the azimuth angle direction”.

	Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, acquisition unit and obtaining unit shown as separate units (claims 1, 13, 17), an external sensor … comprising a light source … and a light receiving unit (claim 3), a machining apparatus (claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections

Claims 4, 5, 10, and 12 are objected to because of the following informalities: 
- claim 4, “the light receiving unit tilts about an axis passing through a center position of the light receiving unit” (lines 1-2) should be -- the light receiving unit tilts [[about]] along an axis passing through a center position of the light receiving unit --;

- claim 10, “decides” (line 1) in “decides the predetermined direction” is redundant since the direction is already predetermined; likewise, “decided” (line 5) in “decided predetermined direction” is redundant since the direction is already predetermined.
- claim 12, “the predetermined direction is a direction different from the reflection angle direction” (lines 1-2) is redundant because the limitation has already been recited in claim 1.
Appropriate correction is required.
	
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: acquisition unit (claims 1, 3, 13, 17), “obtaining unit” (claims 1, 6-10, 13, 17), light receiving unit (claim 2-5). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 13-15, and 17, the written description dos not in sufficient detail how “an intensity distribution in a predetermined direction” is acquired.

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 and 17 ate rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1, 6-10, 13, and 17, claim limitation “obtaining unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no corresponding structure for the obtaining unit that is discussed or shown. The apparatus (10) in Fig. 2 appears to support the “acquisition unit” (see claim 2), but not the “acquisition unit” and the “obtaining unit”. Control unit (16) does not support the “obtaining unit” since the control unit (16) does not obtain a reflection characteristic of the object surface based on an intensity distribution in a predetermined direction different from the reflection angle direction in the two-dimensional intensity distribution. Instead, the control unit (16) obtains the reflection characteristic of the object surface 20 based on one or more horizontal lines of the two-dimensional element array output from the sensor 12d, that is, one or more one-dimensional intensity distributions in the azimuth angle direction (paragraph 0025, lines 1-4).
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the  structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The remaining claims are also rejected under 35 U.S.C. 112(b) for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6-15, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claim(s) 1, 13-15, and 17 recite an abstract idea of “obtaining a reflection characteristic of the object surface based on an intensity distribution in a predetermined direction different from the reflection angle direction in the two-dimensional intensity distribution” (Mental Processes). Comparing directions to obtain a reflection characteristic of the object surface can be performed via observation and/or opinion (see 2019 PEG, slide 17).
Under prong 2, step 2A, the abstract idea is not integrated into a practical application of the abstract idea. Furthermore, an acquisition unit configured to acquire a two-dimensional intensity distribution representing intensity distributions of reflected light from an object surface in a reflection angle direction and an azimuth angle direction is directed to an insignificant extra solution activity of data gathering (see MPEP 2106.05(g)). An obtaining unit is interpreted as a processor. The mere recitation of a 
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above, an acquisition unit configured to acquire a two-dimensional intensity distribution representing intensity distributions of reflected light from an object surface in a reflection angle direction and an azimuth angle direction is directed to an insignificant extra solution activity of data gathering (see MPEP 2106.05(g)). An obtaining unit is interpreted as a processor. The mere recitation of a processor does not take the claim limitations out of the abstract idea (see 2019 PEG, slide 63).
Accordingly, the additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
The remaining dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 6-12 are directed to an abstract idea. Thus, claims 1, 6-15, and 17 are not patent eligible under 35 USC 101.
Claims 2-5 and 16 recites a particular device. Thus, they are integrated into a practical application. Accordingly, claims 1, 6-15, and 17 are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 9-12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada (US 2017/0205291).

Regarding claim 1, Shimada discloses a reflection characteristic measurement apparatus (Fig. 1A) comprising:
	an acquisition unit (11/12, Fig. 1A) configured to acquire a two-dimensional intensity distribution representing intensity distributions of reflected light from an object surface (surface of object 15) (Fig. 1A) in a reflection angle direction (reflected light direction in a plurality of reflected light directions, paragraph 0153, lines 25-32; Fig. 31B) and an azimuth angle direction (paragraph 0045, lines 14-17; reflected direction and azimuth direction of reflected light, Fig. 1A); and
	an obtaining unit (14) configured to obtain a reflection characteristic of the object surface (paragraph 0134, line 3) based on an intensity distribution in a predetermined direction different from the reflection angle direction in the two-dimensional intensity distribution (the difference (of the object) from the reference sample can be easily evaluated with respect to the reflection characteristic due to 

direction, paragraph 0134, lines 1-8). 
 
Regarding claim 2, Shimada discloses the acquisition unit (12) comprises: 
		a light source (11) configured to irradiate the object surface with incident light; and
		a light receiving unit (12) configured to receive the reflected light from the object surface (paragraph 0047, lines 1-3), thereby acquiring the two-dimensional intensity distribution representing the intensity distributions of the reflected light from the object surface (surface of object 15) (Fig. 1A) in the reflection angle direction (reflected light directions, paragraph 0151, lines 25-32; Fig. 31B) and the azimuth angle direction (paragraph 0045, lines 14-17; reflected direction and azimuth direction of reflected light, Fig. 1A). 

Regarding claim 4, Shimada discloses the light receiving unit (12) tilts about an axis (12 is inclined along an axis, Fig.1A) passing through a center position of the light receiving unit in a direction perpendicular to the light receiving unit (Fig. 1A). 
 
Regarding claim 5, Shimada discloses the light receiving unit (12) can move in an incident surface about a regular reflection angle of the reflected light (Fig. 1A). 
 
Regarding claim 6, Shimada discloses the obtaining unit (14) obtains the reflection characteristic of the object surface (paragraph 0129, lines 3-5) based on one one-

Regarding claim 9, Shimada discloses the obtaining unit (14) obtains the reflection characteristic of the object surface (paragraph 0134, line 3) based on the intensity distribution in the reflection angle direction in the two-dimensional intensity distribution and the intensity distribution in the predetermined direction in the two-dimensional intensity distribution (Fig. 1A) (the difference from the reference sample can be easily evaluated with respect to the reflection characteristic due to the difference(s) in the two-dimensional distribution of the optical normal direction, paragraph 0134, lines 1-8).
 
Regarding claim 10, Shimada discloses the obtaining unit decides the predetermined direction based on intensity distributions in a plurality of directions in the two-dimensional intensity distribution (the two-dimensional distribution of the optical normal direction is decided to determine the difference(s) between the object sample and the reference sample,  paragraph 0134, lines 1-8), and obtains the reflection characteristic of the object surface (paragraph 0134, line 3) based on the intensity distribution in the decided predetermined direction (14 obtains the reflection characteristic of the object surface based on reflected direction of light in a plurality of reflection directions of light, Fig. 1A). 

Regarding claim 11, Shimada discloses the predetermined direction is the azimuth angle direction (azimuth angle, paragraph 0045, line 14-18; Fig. 1A). 
 
Regarding claim 12, Shimada discloses the predetermined direction is a direction different from the reflection angle direction and the azimuth angle direction (zenith angle, paragraph 0045, line 14-18; Fig. 1A). 

Regarding claim 17, Shimada discloses a non-transitory computer-readable storage medium storing a computer program configured to cause a computer to function as the acquisition unit and obtaining unit (paragraph 0056, lines 1-14; Fig. 2A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 2016/0054724) in view of Shimada.

Regarding claims 13-15, Oda discloses a machining system and method (Fig. 1) comprising:
	a machining apparatus (50) configured to perform machining of an object surface (paragraph 0030, lines 1-3; Abstract, lines 1-2); and
	a reflection characteristic measurement apparatus (10) configured to obtain a reflection characteristic of the object surface that has undergone the machining (paragraph 0030, lines 1-3).

However, Oda does not disclose the reflection characteristic measurement apparatus comprises an acquisition unit and an obtaining unit as recited in the claim.

Shimada discloses the reflection characteristic measurement apparatus comprises: an acquisition unit and an obtaining unit as recited in the claim as discussed above with regard to claim 1.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Oda with an acquisition unit and an obtaining unit as disclosed by Shimada for the purposes of acquiring a two-dimensional intensity distribution representing intensity distributions of reflected light from an object surface in a reflection angle direction and an azimuth angle direction and obtaining a reflection 

Regarding claim 16, Oda discloses if the reflection characteristic of the object surface does not fall within a desired range as a result of the measurement (paragraph 0013, lines 6-7), re-machining of the object surface is performed (paragraph 0013, lines 5-6). 

	Prior Art Note

Claims 3, 7, and 8 do not have prior art rejections.
The combination as claimed wherein a reflection characteristic measurement apparatus comprising the acquisition unit acquires the two-dimensional intensity distribution from an external sensor comprising:
	a light source configured to irradiate the object surface with incident light; and
a light receiving unit configured to receive the reflected light from the object surface, thereby acquiring the two-dimensional intensity distribution representing the intensity distributions of the reflected light from the object surface in the reflection angle direction and the azimuth angle direction (claim 3) or the obtaining unit obtains the reflection characteristic of the object surface based on an average of a plurality of one-dimensional intensity distributions in the predetermined direction in the two-dimensional intensity distribution (claim 7) or the obtaining unit obtains the reflection characteristic of the object surface based on a sum of a plurality of one-dimensional intensity .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawanago et al. (US 2019/0323958) discloses a measurement unit configured to measure a reflection characteristic of a first region in a surface (Abstract, lines 1-3).
Ishii et al. (US 2019/0120764) discloses a technique of obtaining the reflection characteristics of an object, which can reproduce the appearance of the object more correctly, an information processing apparatus obtains a plurality of measurement values by receiving, from each of a plurality of directions, reflected light from an object illuminated by light from a given direction, and derives, based on the plurality of measurement values, a characteristic of specular reflection light as a reflected light component in a specular reflection direction (Abstract, lines 1-9).
Kawango (US 2018/0113073) discloses a measuring apparatus having a housing in which an opening is formed, and measuring a reflection characteristic of a target region to be measured via the opening, the apparatus comprising an imaging 
device provided in the housing, and configured to capture an image of an imaging region via the opening, a detector configured to detect light reflected from the target region (Abstract, lines 1-7).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        February 22, 2021